Citation Nr: 0808057	
Decision Date: 03/10/08    Archive Date: 03/17/08

DOCKET NO.  05-35 199	)	DATE
	)
	)

Received from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Whether there was clear and unmistakable error (CUE) in a 
September 23, 2005, Board decision, which denied entitlement 
to an evaluation in excess of 10 percent for residuals of a 
shell fragment wound of the right thigh, Muscle Group XIV, 
with retained foreign body.  



REPRESENTATION

Moving party represented by:  Texas Veterans Commission


ATTORNEY FOR THE BOARD

Joseph R. Keselyak, Associate Counsel



INTRODUCTION

The moving party served on active duty from January 1967 to 
January 1969.

This case arises from a motion filed directly with the Board, 
under 38 U.S.C.A. § 7111, alleging clear and unmistakable 
error in a Board decision dated September 23, 2005.

The Board notes that the moving party also raised claims of 
CUE in rating decisions dated in April 1969 and November 1974 
in his motion filed with the Board.  Accordingly, these 
claims are hereby REFERRED to the RO for adjudication.  


FINDINGS OF FACT

1.  In a September 23, 2005, decision, the Board denied 
entitlement to an evaluation in excess of 10 percent for 
residuals of a shell fragment wound of the right thigh, 
Muscle Group XIV, with retained foreign body, but assigned a 
separate 10 percent evaluation for scarring associated with 
this injury.

2.  The record does not reveal an error of fact or law in the 
September 23, 2005, Board decision that compels a conclusion 
to which reasonable minds could not differ, such that the 
result would have been manifestly different but for the 
error.


CONCLUSION OF LAW

The Board's decision, dated September 23, 2005, which denied 
entitlement to an evaluation in excess of 10 percent for 
residuals of a shell fragment wound of the right thigh, 
Muscle Group XIV, with retained foreign body was not clearly 
and unmistakably erroneous.  38 U.S.C.A. § 7111 (West 2002); 
38 C.F.R. §§ 20.1400, 20.1403 (2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Notice and Assistance

As an initial matter, the Board notes that the VCAA and its 
implementing regulations, codified in part at 38 C.F.R. § 
3.159, are not applicable to CUE claims.  See Simmons v. 
Principi, 17 Vet. App. 104, 109 (2003); Parker v. Principi, 
15 Vet. App. 407, 412 (2002); Livesay v. Principi, 15 Vet. 
App. 165 (2001); VAOPGCPREC 12-2001 at para. 7 (July 6, 2001) 
(VA does not have "a duty to develop" in CUE claims because 
"there is nothing further that could be developed").  As 
noted in Livesay, CUE claims are not conventional appeals but 
instead are requests for revision of previous decisions.  
Claims based on CUE are fundamentally different from any 
other kind of action in the VA adjudicative process.  A 
litigant alleging CUE is not pursuing a claim for benefits 
but is instead collaterally attacking a final decision.  
Livesay, 15 Vet. App. at 178-179.  Moreover, a litigant 
alleging CUE has the burden of establishing such error on the 
basis of the evidence of record at the time of the challenged 
decision.  Id.

Laws and Regulations Applicable to CUE claims

An unappealed rating decision is final and binding based on 
the evidence of record at the time of such decision in the 
absence of CUE in the decision.  Where evidence establishes 
CUE in a prior decision, the decision will be reversed or 
amended.  38 U.S.C.A. §§ 5109A, 7105(c); 38 C.F.R. § 
3.105(a).

The United States Court of Appeals for Veterans Claims 
(Court) has consistently stressed the rigorous nature of the 
concept of CUE.  "Clear and unmistakable error is an 
administrative failure to apply the correct statutory and 
regulatory provisions to the correct and relevant facts: it 
is not mere misinterpretation of facts."  Oppenheimer v. 
Derwinski, 1 Vet. App. 370, 372 (1991).  Clear and 
unmistakable errors "are errors that are undebatable, so 
that it can be said that reasonable minds could only conclude 
that the original decision was fatally flawed at the time it 
was made."  Russell v. Principi, 3 Vet. App. 310, 313-4.  
"It must always be remembered that CUE is a very specific 
and rare kind of error."  Fugo v. Brown, 6 Vet. App. 40, 43 
(1993).  Subsequently developed evidence may not be 
considered in determining whether error existed in the prior 
decision.  See Porter v. Brown, 5 Vet. App. 233, 235-36 
(1993).  CUE also does not include the otherwise correct 
application of a statute or regulation where, subsequent to 
the decision challenged, there has been a change in the 
interpretation of the statute or regulation.  Jordan v. 
Nicholson, 401 F.3d 1296, 1298-99 (Fed. Cir. 2005).

A mere difference of opinion in the outcome of the 
adjudication or a disagreement as to how facts were weighed 
and evaluated does not provide a basis upon which to find 
that VA committed administrative error during the 
adjudication process.  Luallen v. Brown, 8 Vet. App. 92, 95 
(1995).  The mere misinterpretation of facts also does not 
constitute CUE.  Thompson v. Derwinski, 1 Vet. App. 251, 253 
(1991).

In Cook v. Principi, 318 F.3d 1334, 1345-47 (Fed. Cir. 2002), 
the United States Court of Appeals for the Federal Circuit 
(Federal Circuit) held that a breach of a duty to assist 
cannot constitute CUE and that "grave procedural error" 
does not render a decision of VA non-final.  The Federal 
Circuit, citing Caffrey v. Brown, 6 Vet. App. 377 (1994), 
also noted that a CUE claim is an attack on a prior judgment 
that asserts an incorrect application of law or fact, and 
that an incomplete record, factually correct in all other 
respects, is not CUE.  Id. at 1346.  The failure to address a 
specific regulatory provision involves harmless error unless 
it is shown that the outcome would have been "manifestly 
different."  See Fugo, at 44.  Moreover, the error must be 
one that would have manifestly changed the outcome at the 
time that it was made.  Kinnaman v. Derwinski, 4 Vet. App. 
20, 26 (1993).  "Silence in a final RO decision made before 
February 1990 cannot be taken as showing a failure to 
consider evidence of record."  Eddy v. Brown, 9 Vet. App. 
52, 58 (1996).

The Veterans Court has propounded a three-prong test to 
determine whether clear and unmistakable error is present in 
a prior determination: (1) Either the correct facts, as they 
were known at the time, were not before the adjudicator 
(i.e., more than a simple disagreement as to how the facts 
were weighed or evaluated) or the statutory or regulatory 
provisions extant at that time were incorrectly applied; (2) 
the error must be "undebatable" and of the sort "which, 
had it not been made, would have manifestly changed the 
outcome at the time it was made;" and (3) a determination 
that there was CUE must be based on the record and law that 
existed at the time of the prior adjudication in question.  
Damrel v. Brown, 6 Vet. App. 242, 245 (1994), quoting 
Russell, supra, at 313-14.

Laws and Regulations Applicable to Rating Muscle Group XIV in 
2005

38 C.F.R. § 4.56 (2005), which provides for evaluation of 
muscle disabilities, states:

(a) An open comminuted fracture with muscle or tendon damage 
will be rated as a severe injury of the muscle group involved 
unless, for locations such as in the wrist or over the tibia, 
evidence establishes that the muscle damage is minimal.  

(b) A through-and-through injury with muscle damage shall be 
evaluated as no less than a moderate injury for each group of 
muscles damaged.  

(c) For VA rating purposes, the cardinal signs and symptoms 
of muscle disability are loss of power, weakness, lowered 
threshold of fatigue, fatigue-pain, impairment of 
coordination and uncertainty of movement.  

(d) Under diagnostic codes 5301 through 5323, disabilities 
resulting from muscle injuries shall be classified as slight, 
moderate, moderately severe or severe as follows:

(1) Slight disability of muscles--(i) Type of injury.  Simple 
wound of muscle without debridement or infection.  (ii) 
History and complaint.  Service department record of 
superficial wound with brief treatment and return to duty.  
Healing with good functional results.  No cardinal signs or 
symptoms of muscle disability as defined in paragraph (c) of 
this section.  (iii) Objective findings.  Minimal scar.  No 
evidence of fascial defect, atrophy, or impaired tonus.  No 
impairment of function or metallic fragments retained in 
muscle tissue.  

(2) Moderate disability of muscles--(i) Type of injury. 
Through and through or deep penetrating wound of short track 
from a single bullet, small shell or shrapnel fragment, 
without explosive effect of high velocity missile, residuals 
of debridement, or prolonged infection.  (ii) History and 
complaint.  Service department record or other evidence of 
in-service treatment for the wound.  Record of consistent 
complaint of one or more of the cardinal signs and symptoms 
of muscle disability as defined in paragraph (c) of this 
section, particularly lowered threshold of fatigue after 
average use, affecting the particular functions controlled by 
the injured muscles.  (iii) Objective findings.  Entrance and 
(if present) exit scars, small or linear, indicating short 
track of missile through muscle tissue.  Some loss of deep 
fascia or muscle substance or impairment of muscle tonus and 
loss of power or lowered threshold of fatigue when compared 
to the sound side.  

(3) Moderately severe disability of muscles--(i) Type of 
injury.  Through and through or deep penetrating wound by 
small high velocity missile or large low-velocity missile, 
with debridement, prolonged infection, or sloughing of soft 
parts, and intermuscular scarring.  (ii) History and 
complaint.  Service department record or other evidence 
showing hospitalization for a prolonged period for treatment 
of wound.  Record of consistent complaint of cardinal signs 
and symptoms of muscle disability as defined in paragraph (c) 
of this section and, if present, evidence of inability to 
keep up with work requirements.  (iii) Objective findings.  
Entrance and (if present) exit scars indicating track of 
missile through one or more muscle groups.  Indications on 
palpation of loss of deep fascia, muscle substance, or normal 
firm resistance of muscles compared with sound side.  Tests 
of strength and endurance compared with sound side 
demonstrate positive evidence of impairment.  

(4) Severe disability of muscles--(i) Type of injury.  
Through and through or deep penetrating wound due to high- 
velocity missile, or large or multiple low velocity missiles, 
or with shattering bone fracture or open comminuted fracture 
with extensive debridement, prolonged infection, or sloughing 
of soft parts, intermuscular binding and scarring.  (ii) 
History and complaint.  Service department record or other 
evidence showing hospitalization for a prolonged period for 
treatment of wound.  Record of consistent complaint of 
cardinal signs and symptoms of muscle disability as defined 
in paragraph (c) of this section, worse than those shown for 
moderately severe muscle injuries, and, if present, evidence 
of inability to keep up with work requirements.  (iii) 
Objective findings.  Ragged, depressed and adherent scars 
indicating wide damage to muscle groups in missile track.  
Palpation shows loss of deep fascia or muscle substance, or 
soft flabby muscles in wound area.  Muscles swell and harden 
abnormally in contraction.  Tests of strength, endurance, or 
coordinated movements compared with the corresponding muscles 
of the uninjured side indicate severe impairment of function.  
If present, the following are also signs of severe muscle 
disability:  (A) X-ray evidence of minute multiple scattered 
foreign bodies indicating intermuscular trauma and explosive 
effect of the missile.  (B) Adhesion of scar to one of the 
long bones, scapula, pelvic bones, sacrum or vertebrae, with 
epithelial sealing over the bone rather than true skin 
covering in an area where bone is normally protected by 
muscle.  (C) Diminished muscle excitability to pulsed 
electrical current in electrodiagnostic tests.  (D) Visible 
or measurable atrophy.  (E) Adaptive contraction of an 
opposing group of muscles.  (F) Atrophy of muscle groups not 
in the track of the missile, particularly of the trapezius 
and serratus in wounds of the shoulder girdle.  (G) 
Induration or atrophy of an entire muscle following simple 
piercing by a projectile.

With regard to Muscle Group XIV, a 40 percent rating is 
warranted for severe impairment.  A 30 percent rating is 
warranted for moderately severe impairment.  A 10 percent 
rating is warranted for moderate impairment.  A 
noncompensable evaluation is warranted for slight impairment.  
38 C.F.R. §4.73, Diagnostic Code 5314 (2005).

Facts

The moving party's service medical records show that he 
sustained a grenade fragment wound of the right hip that was 
debrided and closed within four days.  Within one week, the 
wound was healing well without inflammation.  These records 
are silent for additional treatment concerning the wound and 
the moving party's separation examination noted only a small 
scar at the right iliac crest from a grenade fragment.

The medical evaluations and evidence of record following the 
moving party's discharge from service illustrate the 
symptomatology associated with the residuals of the shell 
fragment wound of the right thigh, Muscle Group XIV, with 
retained foreign body.  This evidence shows that the moving 
party retained a 3 x 3 mm. metal foreign body in the soft 
tissue above the right trochanter from his injury, which 
caused some pain and a 1 inch slightly sensitive scar.  The 
evidence also reflects that there was no associated bone, 
joint or nerve injury along with the muscle injury.  There 
was no adhesion or tendon damage.  There was some pain on 
motion of the right hip, but no limitation of range of motion 
was shown.  Muscle function was intact and there was no 
muscle herniation.  The moving party complained of weakness 
in the right leg, which was attributed to a non-service 
connected low back disability.  

The issue considered by the Board in the September 2005 
decision was whether the veteran was entitled to a rating in 
excess of 10 percent for residuals of a shell fragment wound 
of the right thigh, Muscle Group XIV, with retained foreign 
body.  

Allegations of CUE and Discussion

The moving party alleges two errors.  First, he alleges that 
the Board failed to rate the residuals of his shell fragment 
wound of the right thigh, Muscle Group XIV, with retained 
foreign body as severe.  Second, he alleges that the Board 
failed to separately evaluate each condition of the residuals 
of his wound, namely, pain, scarring, tonus and retained 
metallic fragment bodies.  

With regard to the first allegation, the Board finds that it 
fails to adequately allege CUE in the September 23, 2005 
Board decision and it amounts to an assertion that the Board 
incorrectly weighed the facts, i.e. that in applying the 
facts of the case, the Board should have found that the 
residuals of his shell fragment wound of the right thigh, 
Muscle Group XIV, with retained foreign body, were severe and 
warranted a 40 percent evaluation.  

Under the regulations in effect at the time of the September 
2005 Board decision, the type of injury considered "severe" 
(and warranting a 40 percent evaluation) included 
hospitalization for a prolonged period of treatment of the 
wound.  The history of a "moderately severe" injury 
(warranting a 30 percent evaluation) would include prolonged 
infection, or sloughing of soft parts, and intermuscular 
scarring.  The service medical records show that the moving 
party did not undergo hospitalization for prolonged treatment 
(within one week the would was healing well); did not suffer 
from prolonged infection and the record lacks evidence of 
intermuscular scarring.  Those records also lack objective 
indications of loss of deep fascia on palpation, or loss of 
muscle substance.  

The moving party has not asserted that the correct facts were 
not before the Board at the time of its September 23, 2005 
rating decision.  He is merely expressing disagreement as to 
how the facts were weighed and evaluated, which does not 
constitute proper grounds for pleading CUE.  The correct 
facts are as stated above and comport with the finding of a 
10 percent evaluation for a moderate disability; it is not 
undebatable that they do not and the moving party has not 
alleged so.  On these grounds, that portion of the CUE motion 
must fail. 

With regard to the second allegation, the Board finds that it 
amounts to an assertion that the Board erred in applying the 
regulatory provisions of 38 C.F.R. §§ 4.56, 4.73, Diagnostic 
Code 5314 (2005).  The moving party has alleged that the 
Board failed to separately evaluate each condition of the 
residuals of his wound, namely, pain, scarring, tonus and 
retained metallic fragment bodies.  

With regard to the merits of that allegation, the Board fails 
to find CUE.  The Board points out that the September 23, 
2005, Board decision assigned a maximum 10 percent evaluation 
for superficial scars associated with an injury to Muscle 
Group XIV under 38 C.F.R. § 4.118, Diagnostic Code 7804 
(2005).  Thus, no possible CUE could have resulted in this 
regard, because his scar was separately evaluated.  

With respect to the allegations that the Board failed to 
separately evaluate pain, tonus and retained metallic 
fragment bodies as residuals of his residuals of a shell 
fragment wound of the right thigh, Muscle Group XIV, the 
Board finds no CUE.  The assignment of a particular 
diagnostic code is "completely dependent on the facts of a 
particular case."  Butts v. Brown, 5 Vet. App. 532, 538 
(1993).  One diagnostic code may be more appropriate than 
another based on such factors as an individual's relevant 
medical history, the diagnosis and demonstrated 
symptomatology.  In reviewing the regulations applied by the 
Board in its September 23, 2005, decision, the Board notes 
that they account for disability and functional limitation 
caused by pain, tonus and retained metallic fragment bodies 
and do not require separate evaluation thereof under any 
circumstances.  See 38 C.F.R. §§ 4.56(c), (d)(1)(iii), 
(d)(2)(ii), 4.73, Diagnostic Code 5314.  The evidence of 
record at the time of the September 2005 Board decision 
showed that the moving party's overall disability picture 
more closely approximated a "moderate" disability of Muscle 
Group XIV.  The evidence did not support a finding that the 
disability was "moderately severe" such that an increased 
rating was warranted.  The moving party filed his claim for 
an increased evaluation in January 1999 and these regulations 
were last amended effective July 3, 1997.  See 62 Fed. Reg. 
30235 (June 3, 1997).  Thus, these regulations were applied 
using the record and law in effect at the time of the 
decision.  The moving party has not pointed to any other 
regulatory provisions that could be potentially applicable.  
Accordingly, it cannot be said that the application of these 
regulations was undebatable error which would have manifestly 
changed the outcome of the Board's September 23, 3005, 
decision.  


ORDER

The motion to revise or reverse the September 23, 2005, Board 
decision on the basis of clear and unmistakable error is 
denied.



____________________________________________
M. E. LARKIN
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs



